379 U.S. 4 (1964)
ACCELERATED TRANSPORT-PONY EXPRESS, INC., ET AL.
v.
UNITED STATES ET AL.
No. 131.
Supreme Court of United States.
Decided October 12, 1964.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF VERMONT.
Bryce Rea, Jr., and Louis Lisman for appellants.
Solicitor General Cox, Assistant Attorney General Orrick, Robert B. Hummel, Robert W. Ginnane and Betty Jo Christian for the United States et al.; W. G. Burnette for Lynchburg Traffic Bureau; Arthur A. Arsham and John J. C. Martin for National Small Shipments Traffic Conference, Inc., et al.; and John M. Cleary, John F. Donelan and Dickson R. Loos for National Industrial Traffic League, appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.